 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR D. TOWNSEND,                                   1:20-cv-00209-JDP (PC)
12                       Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
               v.
                                                            SACRAMENTO DIVISION OF THE
14    MELVIN ENCINA, et al.,                                EASTERN DISTRICT OF CALIFORNIA

15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915.

20          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged

21   violations took place in Solano County, which is part of the Sacramento Division of the United

22   States District Court for the Eastern District of California. Therefore, the complaint should have

23   been filed in the Sacramento Division.

24          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

25   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

26   will be transferred to the Sacramento Division. This court will not rule on plaintiff's request to

27   proceed in forma pauperis.

28
                                                        1
 1            Good cause appearing, it is hereby ordered that:

 2            1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:

 6                                   United States District Court
                                     Eastern District of California
 7                                   501 "I" Street, Suite 4-200
                                     Sacramento, CA 95814
 8

 9            3. This court has not ruled on plaintiff's request to proceed in forma pauperis.

10
     IT IS SO ORDERED.
11

12
     Dated:      February 13, 2020
13                                                        UNITED STATES MAGISTRATE JUDGE

14

15   No. 204.

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
